Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,310,966. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the ‘966 patent are substantially similar to claims 1-15 of the present application.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the single structure detailed in line 4 is the same or different than the structure detailed in line 1. Further, it is unclear to how many rails are being claimed given the “one or two rails” implying at least one but can be two, “thus a first and second rail” positively reciting at least two rails and “said first and single rail” implying only one rail. Further, it is unclear to whether the support means detailed in line 17 is the same or different than the support detailed in line 9.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how many rails are being claimed as detailed earlier with respect to parent claim 1 and therefore it is unclear to whether the second rail is supported by the horizontal support. Further, it is unclear to whether the horizontal support is the same or different than the support and support means detailed in parent claim 1. Further, it is unclear to whether the two sliding linkages are the same or different than the first thru fourth linkages detailed in parent claim 1 and if they are the same it is unclear to which of the four linkages detailed in parent claim 1 are being considered the sliding linkages. Further, claim 14 lacks antecedent basis for “said common structure” in line 3.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the horizontal support is the same or different than the support and support means detailed in parent claim 1. Further, it is unclear to whether the two sliding linkages are the same or different than the first thru fourth linkages detailed in parent claim 1 and if they are the same it is unclear to which of the four linkages detailed in parent claim 1 are being considered the sliding linkages. Further, claim 15 lacks antecedent basis for “said common structure” in line 3.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 9,247,691 to Andros et al.
Referring to claim 1, Andros et al. discloses an agricultural leaf stripper comprising a structure – at 10, capable of being transported by a transporter in a horizontal direction of movement along an axis (X) substantially parallel to the ground – see tractor detailed in column 4 lines 36-55, the leaf stripper comprising, a single structure consisting of a fixed part – at 54, able to be secured at a lower end thereof to the transporter – see figure 7 and column 4 lines 36-55, and a movable part – at 12-26 and 36-50, the movable part being displaceable vertically with respect to the fixed part – see for example via 14, one or two rails, thus a first and a second rail, when comprising the first and single rail – see rails at 40,42, the rail carrying at least two stripping heads – at 20,22,24,36, and being supported by a support – at 12, carried by the movable part of the structure – see figures 1-4, the single rail being spaced from the structure and being generally parallel thereto – see at 40,42 movable so as to be parallel with portions of 28, 34 and connection of 28 to 26 as seen in figures 1-4, a first linkage able to generate a vertical translatory movement – see at 14 and connection of 14 to 12,16, obtained by sliding an upper part of the structure relative to the fixed lower part of the structure along a generally vertical axis perpendicular to the horizontal direction of movement – see at 12,14 in figures 1-4, thus perpendicular to a plane XY – see figures 1-4, a second linkage – at 16 and connection of 16 to 44, able to generate a vertical translatory movement of the rail relative to the support means – at 12, carried by the movable part along a second axis generally perpendicular to the horizontal direction of movement, thus perpendicular to the plane XY – see 16 providing a vertical component of motion to the rails – at 40,42 as seen in figures 1-4, a third linkage – at 38,44,46,47 or alternatively – at 48,50 and connection of 48,50 to 44,46, able to vary a spacing between the rail – at 40,42, and the structure – at 12, by generating a translatory movement of the rail relative to the structure in a direction generally perpendicular to the vertical axis direction, thus parallel to the plane XY – see figures 1-4 where the device can be in a configuration where the third linkage can move the rails in a manner in which they have a translatory horizontal component of movement, and a fourth linkage – at 18,19, able to generate a rotary movement of the rail about an axis generally perpendicular to the horizontal direction of movement, thus perpendicular to the plane XY – see figures 1-4 and column 5 lines 15-29. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed support/support means and as seen in applicant’s originally filed disclosure the support is disclosed as a beam and Andros et al. discloses a functionally equivalent structure to beam disclosed by applicant in that item 12 of Andros et al. is a support beam structure as seen in figures 1-4. 
Referring to claim 2, Andros et al. further discloses in addition to the first rail, a second rail – see the two rails 40,42 in figures 1-4, substantially symmetrical with the first rail – see at 40,42 in figures 1-4, and allowing leaf stripping to be performed at both sides of the transporter – see figures 1-4.
Referring to claim 3, Andros et al. further discloses the first rail and the second rail share one single common structure – see the rails – at 40,42 in figures 1-4 having similar structures and similar connections between the rails and stripping components – at 20-24,30,36.
Referring to claims 4 and 5, Andros et al. further discloses the at least two stripping heads are slidably mounted on rail – see at 20-24,30,36 that are capable of being moved along the rails – at 40,42 as seen in figures 1-2, and are movable by a translatory movement along the rail with their working axes being substantially parallel to the plane XY – see figures 1-4 where the stripping heads and rails are capable of being positioned so that movement of the stripping heads along the rails is parallel to the XY plane.
Referring to claims 6 and 7, Andros et al. further discloses at least one of the stripping heads has a degree of freedom allowing translatory movement thereof along the rail independently of each one of the other stripping heads – see at least some of the stripping heads – at 20-24 and 30,36 that can be moved separate and independent from other stripping heads along the rails – at 40,42 given the connection of the stripping heads to the rails as seen in figures 1-4.
Referring to claims 8 and 9, Andros et al. further discloses at least one of the stripping heads has further a rotary degree of freedom relatively to the rail about a working axis thereof perpendicular to said plane XY – see stripping heads – at 20-24,30,36 that can rotate about the rails – at 40,42 and the rails and stripping heads can be in a configuration so that a working axis is perpendicular to the XY plane as seen in figures 1-4.
Referring to claim 10, Andros et al. further discloses the rail(s) – at 40,42, carrying the stripping heads – at 20-24, 30, 36, further comprise(s) at least one articulation about an axis substantially parallel to the horizontal direction of movement making it possible to adapt the rail to a curved line or a broken line – see figures 1-4 where the rails and associated stripping heads can be moved parallel to the horizontal direction of movement so as to have the rails and stripping heads in configurations that are capable of following a curved or broken line.
Referring to claim 11, Andros et al. further discloses the first linkage is able to generate a vertical translatory movement – see at 12,14 in figures 1-4, obtained by sliding the upper part of the structure – at 12, relative to said fixed lower part thereof – see at 28 in figures 1-4, and the third linkage – at 38-50, is able to generate a translatory movement of the rail – at 40,42, relative to the structure – at 12, which are power-driven – see figures 1-4 where the third linkage is capable of moving the rail relative to the structure and each of the rails and structure are power driven via items 18,19 and 14 respectively.
Referring to claim 12, Andros et al. further discloses the first linkage is able to generate a vertical translatory movement – see at 12,14 in figures 1-4, and the third linkage – at 38-50, is able to generate a translatory movement of the rail – at 40,42, relative to the structure – at 12, which are operated by an actuator – see figures 1-4 where the third linkage is capable of moving the rail relative to the structure and each of the rails and structure are operated by actuators – at 18,19 and 14 respectively. 
Referring to claims 14 and 15, Andros et al. further discloses a horizontal support supporting each of said two rail(s) – see at 38, and comprising two sliding linkages – see at any of the four linkages detailed in the rejection of claim 1, each able to vary a spacing between each of the rails – at 40,42, and the common structure – at 38 and/or 28 as seen in figures 1-4.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andros et al. as applied to claim 1 above, and further in view of EP Patent No. 2820940 to Olmi.
Referring to claim 13, Andros et al. does not disclose a pneumatic source configured to produce compressed air to be ejected by said leaf stripping heads and a system of pipes connecting the pneumatic source to each of said leaf stripping heads operably supplying them with compressed air to be ejected by said stripping heads. Olmi does disclose a pneumatic source – at 1,f, configured to produce compressed air to be ejected by the leaf stripping heads – at 33,71 – see figures 2a-2b and paragraphs [0016] and [0017], and a system of pipes – see at 3,3a,31, connecting the pneumatic source to each of the leaf stripping heads operably supplying them with compressed air to be ejected by the stripping heads – see figures 2a-2b and paragraphs [0016] and [0017]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andros et al. and add the pneumatic source and pipes as disclosed by Olmi, so as to yield the predictable result of ensuring that portions of the plants are removed without damaging the other portions of the plant that are not removed. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to plant pruning devices in general:
	U.S. Pat. No. 4,027,733 to Eisenhardt et al. – shows a plant pruning device
	U.S. Pat. No. 5,544,444 to Oldridge – shows plant pruning device
	U.S. Pat. No. 6,634,162 to Andros – shows plant pruning device
	U.S. Pat. No. 8,230,671 to Pellenc et al. – shows plant pruning device
	U.S. Pat. No. 9,049,820 to Skipper et al. – shows plant pruning device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643